DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 03/22/2021. Claim 7 has been amended. Claims 1-6 and 14-20 are canceled. Claims 21-33 are newly added. Claims 7-13, 21-27 and 28-33 are presently pending for examination.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner’s amendment to claim.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Logan J. Brown (Reg. No. 58,290) on 06/08/2021. 

The application has been amended as follows:

Please replace claim 7 with:
7. (Currently amended)  A method comprising, by a network device:
establishing communication with a network base station via a wireless communications interface;

at least partly in response to the establishing communication with the network base station, establishing a secure network tunnel via the wireless communications interface;
at least partly in response to the establishing communication with the network base station, determining a first communication parameter associated with a network terminal that is in wireless communication with the network base station;
at least partly in response to the establishing communication with the network base station, receiving, via the secure network tunnel, data indicating a second communication parameter associated with the network terminal
at least partly in response to the establishing communication with the network base station, determining that the first communication parameter does not match the second communication parameter; and
at least partly in response to the establishing communication with the network base station and to the determining that the first communication parameter does not match the second communication parameter

Please replace claim 21 with:
21. (Currently Amended) A network device, comprising:
a wireless communications interface;
a secure storage unit having stored therein a key; and
a control unit configured to perform operations comprising:
establishing communication with a network base station via the wireless communications interface;

at least partly in response to the establishing communication with the network base station, establishing a secure network tunnel via the wireless communications interface;
at least partly in response to the establishing communication with the network base station, determining a first communication parameter associated with a network terminal that is in wireless communication with the network base station;
at least partly in response to the establishing communication with the network base station, receiving, via the secure network tunnel, data indicating a second communication parameter associated with the network terminal
at least partly in response to the establishing communication with the network base station, determining that the first communication parameter does not match the second communication parameter; and
at least partly in response to the establishing communication with the network base station and to the determining that the first communication parameter does not match the second communication parameter

Please replace claim 28 with:
28. (Currently Amended) At least one tangible, non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising, by a network device:
establishing communication with a network base station via a wireless communications interface;

at least partly in response to the establishing communication with the network base station, establishing a secure network tunnel via the wireless communications interface;
at least partly in response to the establishing communication with the network base station, determining a first communication parameter associated with a network terminal that is in wireless communication with the network base station;
at least partly in response to the establishing communication with the network base station, receiving, via the secure network tunnel, data indicating a second communication parameter associated with the network terminal
at least partly in response to the establishing communication with the network base station, determining that the first communication parameter does not match the second communication parameter; and
at least partly in response to the establishing communication with the network base station and to the determining that the first communication parameter does not match the second communication parameter


Allowable Subject Matter
Claims 7-13, 21-27 and 28-33 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular 

In regards to claim(s) 7, 21 and 28, the prior art of record (Chen et al. (US 2019/0044950 A1; hereinafter Chen) in view of Charles M. Link, II (US 2017/0006034 A1; hereinafter Link, II)) does not disclose:
“at least partly in response to the establishing communication with the network base station, receiving, via the secure network tunnel, data indicating a second communication parameter associated with the network terminal;
at least partly in response to the establishing communication with the network base station, determining that the first communication parameter does not match the second communication parameter; and
at least partly in response to the establishing communication with the network base station and to the determining that the first communication parameter does not match the second communication parameter, providing an indication that an attack is under way against the network terminal” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Chen discloses “determining whether a compromised access point is present in a communication network” ([0041], [0050], [0053] and [0061-0066]). Similarly, Link, II teaches “a secure network tunnel” ([0030]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497